Citation Nr: 1630563	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  08-34 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1. Entitlement to a disability rating in excess of 50 percent for a mood disorder, not otherwise specified, (claimed as a psychiatric condition).  

2. Entitlement to service connection for Raynaud's disease.

3. Entitlement to a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2008, April 2010 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  In January 2012, the Veteran testified regarding these matters at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

In August 2012, the Board remanded the issue of service connection for Raynaud's disease and denied entitlement to a TDIU.  The Veteran appealed the denial of TDIU to the United States Court of Appeals for Veterans Claims (Court).  By order dated March 2013, the Court granted a Joint Motion for Remand (JMR), vacating the August 2012 Board decision for the issue of TDIU and remanding the case for compliance with the terms of the JMR.  

In December 2013, the Board again remanded the issues of service connection for Raynaud's disease and TDIU for additional development.  The Board finds there is compliance with the prior remand.  

Also, the December 2013 Board decision found the RO had not initially considered entitlement to a TDIU subsequent to the September 2012 rating decision that granted service connection for a mood disorder, assigned at 50 percent disabling, effective January 31, 2012.  Subsequently, the RO issued a rating decision in October 2015 denying entitlement to a disability rating in excess of 50 percent for a mood disorder then issued a supplemental statement of the case in March 2016.  As the Veteran had not filed a notice of disagreement with the September 2012 grant of service connection for a mood disorder at 50 percent disabling, but instead filed a claim for TDIU due to his mood disorder in February 2015 which the RO interpreted as an increased rating claim, the period on appeal for the Veteran's increased rating claim for a mood disorder began in February 2015.  As such, the Board has characterized the Veteran's claim as entitlement to a disability rating in excess of 50 percent for a mood disorder, as seen on the title page.  


FINDINGS OF FACT

1. The Veteran's service connected mood disorder has been manifested by symptoms approximating occupational and social impairment with reduced reliability and productivity.

2. The Veteran's Raynaud's disease is not related to service. 

3. Prior to January 31, 2012, service connection had only been established for bilateral pes planus with degenerative joint disease at 50 percent and that disability did not render him unable to secure and follow substantially gainful employment. 

4. Since January 31, 2012, the Veteran was service connected for bilateral pes planus with degenerative joint disease at 50 percent and a mood disorder, not otherwise specified, at 50 percent, and the combined effects of his service connected disabilities rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for a mood disorder, not otherwise specified, (claimed as a psychiatric condition) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9435 (2015). 


2. The criteria for service connection for Raynaud's disease are not met. 38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

3. The criteria for entitlement to a TDIU prior to January 31, 2012, are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).

4. Since January 31, 2012, TDIU is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA's duty to notify was satisfied by letters in June 2008, September 2009, November 2009, March 2012, and January 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.

Also, the Veteran was provided VA examinations of his claimed Raynaud's disease in August 2012, a VA addendum medical opinion on his claimed Raynaud's syndrome in January 2014, and a VA psychiatric evaluation in October 2015.  These examinations and their associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Also, 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties consisting of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, during the January 2012 Board personal hearing, the VLJ complied with these requirements.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

II. Increased Rating

The Veteran did not specifically file a claim for an increase, but it was considered by the RO as part of his 2015 TDIU claim.  Specifically, the Veteran's representative alleges in his May 2016 appellant brief that the VA examiner did not take into account the Veteran's reports of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and his reports of total occupational and social impairment, due to such symptoms as grossly inappropriate behavior, persistent danger of hurting self, and intermittent inability to perform activities of daily living.  

Disability evaluations are determined by comparing a veteran's present symptoms with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where the veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, the Veteran is in receipt of a 50 percent disability rating for a mood disorder, not otherwise specified, (claimed as psychiatric condition) under 38 C.F.R. § 4.130, Diagnostic Code 9435 (2015).

Under the General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A higher 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id. 

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

The Global Assessment Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 31 to 40 reflects some impairment in reality testing or communication or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood.  A score of 41 to 50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed. 1994).  A score of 51 to 60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."  Id.  A GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  Id. at 46.  While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, 38 C.F.R. § 4.130, they are a useful tool in assessing a Veteran's disability and assigning disability evaluations.  However, they are just one of many factors considered when determining an evaluation.

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Evidence relevant to this appeal begins with an October 2015 VA psychiatric evaluation.  The Veteran reported a sad mood more than half the time and crying spells twice a week.  He had less interest in things he used to enjoy such as weight lifting, working on cars, and being around people.  He could not identify anything that made him happy, but denied excessive worry.  The examiner notes "[h]e reports an unusual auditory phenomenon.  He says he hears a man's voice but 'it is hard to understand.'  He denied command hallucinations and derogatory contents."  Also, "[h]e reports an unusual visual phenomenon.  'There are people out there.  I see them 2 or 3 times a month.  I get scared.  I scream to tell them to go away.'"  He denied suicidal ideation and homicidal ideation.  He lived with his girlfriend and reported no domestic violence.  He had daily contact with his son and had fewer than five friends.  His main hobby was working on his car.  

Upon evaluation, the examiner found the Veteran had depressed mood, chronic sleep impairment, mild memory loss, such as forgetting name, directions or recent events, flattened affect, and disturbance of motivation and mood.   The Veteran presented as alert, oriented, cooperative, and attentive.  Body odor was evident, he was marginally groomed, had on casual attire, and was calm with normal speech.  His mood was dysphoric, congruent with content, and constricted range.  Thought process was coherent and insight was fair.  The examiner diagnosed the Veteran with persistent depressive disorder (dysthymia) with anxious distress in the moderate range, noting such diagnosis was the DSM V counterpart to the DSM-IV-TR diagnosis of mood disorder not otherwise specified assigned at the last psychiatric evaluation conducted in August 2012.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  The examiner also noted that:

Response style validity indicators on psychological testing administered at today's exam indicate increased statistical probability of symptom exaggeration or misattribution regarding self-reported symptoms.  Therefore, the examiner cautions that corroboration is required for the veteran's self-reported symptoms in the context of this Compensation and Pension examination. . . . For this veteran, clinical records are NOT consistent with veteran self-report of symptoms obtained during interview inquiry.  The level of self-reported psychological distress is much higher than clinical presentation upon interview inquiry and the history of documented treatment would suggest.  Without valid psychological test findings, and without consistency with clinical records, the veteran's self -report of symptoms and functioning is not confirmed by this examination.

A subsequent October 17, 2015, VA treatment record notes the Veteran denied delusions/hallucinations.  He reported weight gain and noted he had panic attacks, but "not very often."  An October 18, 2015, VA treatment record notes the Veteran had a supportive family and supportive friends.  He reported isolation, feelings of hopelessness, and helplessness.  

Based on the evidence of record, the Board finds that the preponderance of the evidence of record is against a rating in excess of 50 percent for the Veteran's service-connected psychiatric disorder.  The Veteran's psychiatric disorders have been manifested by depressed mood, chronic sleep impairment, mild memory loss, such as forgetting name, directions or recent events, flattened affect, and disturbance of motivation and mood.  Such symptomatology has resulted, at most, in reduced reliability and productivity.  Also, the Veteran's psychiatric disorder was found to be in the moderate range.  (See October 2015 VA psychiatric evaluation).  

Consideration has been given to assigning a higher disability evaluation for the Veteran's psychiatric disorder for the period on appeal.  While the October 2015 VA examiner found the Veteran reported an unusual auditory and visual phenomenon and the Veteran's representative asserts that the VA examiner did not take into account the Veteran's reports of occupational and social impairment, with deficiencies in most areas or his reports of total occupational and social impairment, the Board finds the VA examiner did take the Veteran's reports into consideration.  Indeed, the VA examiner noted the Veteran's reported symptoms, but found "[r]esponse style validity indicators on psychological testing administered at today's exam indicate increased statistical probability of symptom exaggeration or misattribution regarding self-reported symptoms."  Additionally, "clinical records are NOT consistent with veteran self-report of symptoms obtained during interview inquiry.  The level of self-reported psychological distress is much higher than clinical presentation upon interview inquiry and the history of documented treatment would suggest."  Furthermore, the examiner found that while body odor was evident, the Veteran was marginally groomed, his thought process was coherent, and opined that that the Veteran had occupational and social impairment with reduced reliability and productivity.  Accordingly, a rating in excess of 50 percent is not warranted.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his psychiatric disorder is more severe than is reflected by the assigned rating.  As was explained in the merits decision above in denying higher ratings, the criteria for a higher schedular rating was considered, but the ratings assigned were upheld because the rating criteria are adequate.  Therefore, the schedular criteria are adequate to evaluate the Veteran's disabilities.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

The Board finds that a rating in excess of 50 percent is not warranted.  As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

III. Service Connection

The Veteran avers service connection for Raynaud's disease.  Specifically, the Veteran avers in his January 2012 hearing that he had cold exposure in the North Atlantic while working on the flight deck of an aircraft carrier.  He testified that it was so cold that his glove would stick to the metal on airplanes.  He denied ever getting frostbite.  The Veteran reported receiving an initial diagnosis of Raynaud's disease in 2004 or 2005 and denied cold exposure outside the military, except for the previous winter (2010-2011), which would have been after the initial diagnosis.  The Veteran's representative asserts in his May 2016 appellant brief that the VA examiner did not show whether VA ascertained whether the Veteran's condition was a pre-existing condition that was underlying any other health symptoms or diagnoses.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (is) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cold injury residuals are not deemed a chronic disease under 38 C.F.R. § 3.309(a), although Raynaud's disease is deemed a chronic disease under 38 C.F.R. § 3.309(a).  

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

At the outset, although the Veteran's representative asserts in a May 2016 brief that the VA examiner did not address whether the Veteran's condition was pre-existing, the Board notes that there is no indication from the Veteran's service treatment records that he had reported symptoms of Raynaud's disease, or that he had been diagnosed with such disability at the time of his enlistment onto active service.  As Raynaud's disease, or any associated symptomatology, was not noted on entry, the Board finds that the presumption of soundness is not rebutted by the evidence of record.  38 U.S.C.A. § 1111.  Significantly, the Court has held that lay statements by a Veteran concerning a preexisting condition are not sufficient to rebut the presumption of soundness.  See Paulson v. Brown, 7 Vet. App. 466, 470 (1995) (a lay person's account of what a physician may or may not have diagnosed is insufficient to support a conclusion that a disability preexisted service); Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical evidence is needed to establish the presence of a preexisting condition).

Service treatment records are silent for any complaints, findings, or diagnosis of Raynaud's disease.  

A September 2004 VA rheumatology report notes the Veteran had a long history of polyarthralgia and joint stiffness, especially in hands.  He had uniformly, unchangingly purple hands, which did blanch for years.  The Veteran complained of his hands turning blue to purple over the last two years.  Impression was primary Raynaud. 

The Veteran was afforded a VA examination in August 2012.  The Veteran reported the cause of onset was during service and he had cold hands/feet that turned blue.  He was not diagnosed until 2002.  The examiner diagnosed the Veteran with primary Raynaud phenomenon and opined that it was not caused by or a result of in-service cold exposure.  The examiner explained that the Veteran had symptoms of bluish/purplish hands in early 2002 as documented in a September 2004 rheumatology note, which also diagnosed the Veteran with primary Raynaud phenomenon, which by definition has no cause or association.  The examiner further explained that:

Exposure to cold does not CAUSE primary Raynaud's phenomenon; cold temperature simply exposes/manifests an underlying condition.  Note that the symptoms did not occur until decades after the vet's cold exposure in service.  The current primary Raynaud's phenomenon is unrelated to any cold exposure in service.

Pursuant to the December 2013 Board remand, the RO obtained a January 2014 VA addendum medical opinion.  The addendum notes the August 2012 VA examination and the claims file were reviewed.  The examiner concurred with the August 2012 VA examiner's opinion that primary Raynaud's phenomenon was not etiologically related to the in-service cold exposure.  The examiner explained that the August 2012 examiner already explained and submitted literature that this phenomenon had an unknown etiology and thus:

[I]t is not CAUSED by cold exposure; patients simply feel symptoms when the extremities are cold.  An analogy can be made to degenerative arthritis; cold weather does not CAUSE arthritis, but many people feel their joints are achey [sic] in cold weather.  The vet was seen by a rheumatologist and had a work up which resulted in the specialist stating this was primary Raynaud's.  
 
The examiner also cited language from the web site of the National Heart, Lung, and Blood Institute explaining that primary Raynaud's had an unknown cause.  The literature notes "[t]here are two main types of Raynaud's-primary and secondary.  In primary Raynaud's (also called Raynaud's disease), the cause isn't known."

Considering the pertinent evidence in light of the governing legal authority, the service connection claim must be denied.  

Initially, as the record does not reflect that the Veteran was diagnosed with Raynaud's disease to a compensable degree within one year of separation from active duty, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.  

The Board finds the most probative evidence as to whether the Veteran's Raynaud's disease is related to active duty service to be the January 2014 VA addendum medical opinion.  The examiner provided a detailed rationale for the opinion that was clearly based upon a comprehensive and factually accurate review of the record evidence from all sources, to include the Veteran's lay statements, post-service medical records, and medical literature. 

The Board notes that the Veteran has contended that his current Raynaud's disease is related to in-service cold exposure.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

Here, while the Veteran is competent to describe the current manifestations of his Raynaud's disease and to describe his in-service cold exposure, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of Raynaud's disease requires the interpretation of results found on physical examination and knowledge of the internal physical processes.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such an examination or interpret its results.  Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his in-service cold exposure and his current Raynaud's disease.  In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's claims file and medical literature.  Therefore, the Board accords greater probative weight to the VA examiner's opinion.

Accordingly, service connection for Raynaud's disease must be denied.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.

IV. TDIU

The Veteran claims he is entitled to a TDIU due to his service-connected disabilities.  Specifically, in a May 2008 application for TDIU, the Veteran asserts his service-connected pes planus with degenerative joint disease caused his unemployment.  In his February 2015 application for TDIU, he claims his service-connected mood disorder caused his TDIU.  Also, the Veteran's representative asserts in his May 2016 appellant brief that the extent of his service connected disabilities was not appreciated by VA in that his disabilities preclude him from obtaining or maintaining permanent gainful employment.  It further notes the Veteran was not adequately assessed for flare ups that are productive of additional functional disability.   

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Prior to January 31, 2012, service connection had been established for bilateral pes planus with degenerative joint disease at 50 percent.  Since January 31, 2012, the Veteran was also service connected for a mood disorder, not otherwise specified, at 50 percent, giving him a combined rating of 80.  

For the period prior to January 31, 2012, the Veteran was only service connected for one disability at 50 percent.  Although the Veteran's service-connected disability does not meet the threshold percentage requirement to establish eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a), it must still be determined whether his service-connected disabilities preclude him from engaging in substantially gainful employment on an extra-schedular basis.  38 C.F.R. § 4.16(b).  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration under 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director, Compensation and Pension Service, for extra-

schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  The rating board will include a full statement as the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b). 

In order to grant TDIU on an extra-schedular basis, the record must reflect that circumstances, apart from nonservice-connected conditions, place the Veteran in a different position than other Veterans having the same compensation rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disability, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975). 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

A Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the Veteran.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015). 

As the Board itself cannot assign an extra-schedular rating, including on the basis of TDIU, in the first instance; it must first specifically determine whether to refer a case to the Director of Compensation and Pension Service for an extra-schedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  38 C.F.R. § 4.16(b); See also Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director determines that an extra-schedular evaluation is not warranted, does the Board then have jurisdiction to decide the extra-schedular claim on the merits.

The evidence of record reflects the Veteran worked for many years in television repair.  He had used VA education benefits to be trained in television repair and quit working in 2003.  There is no indication that the Veteran's bilateral pes planus with degenerative joint disease prevented him from receiving retraining into a line of work which is appropriate given the disability. 

The Veteran was seen for a July 2008 VA examination.  The examiner evaluated the Veteran and indicated that physical labor was no longer possible for the Veteran but that he could be employed in a sedentary job.  Also, the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  The 2006 decision awarding those benefits indicates that this was done based on a primary diagnosis of chronic pulmonary insufficiency and a secondary diagnosis of osteoarthritis.  To the extent that the osteoarthritis refers to the Veteran's feet, the SSA decision did not consider that enough to disable him on its own.  

The Board finds that the evidence of record does not demonstrate that the Veteran's service-connected disability alone warrants referral to the Director of Compensation and Pension Service for an extra-schedular evaluation.  In summary, there is simply no persuasive, competent evidence of record to demonstrate that referral is necessary for consideration of whether the Veteran was unable to secure and maintain substantially gainful employment due to his service-connected disability alone prior to January 31, 2012.  Indeed, he was considered capable of sedentary employment and he had experience in a sedentary work environment. 

Therefore, the claim for entitlement to a TDIU rating must be denied for the period prior to January 31, 2012.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied for this time period.  

For the period since January 31, 2012, the Veteran meets the schedular TDIU criteria.  The evidence of record reflects that an August 2012 VA psychiatric evaluation found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  

An October 2015 VA psychiatric evaluation found the Veteran's symptoms of persistent depressive disorder (dysthymia) with anxious distress contributed to functional limitations for employment.  He had moderate interference with work relations, mood and motivation, social relations, and adaptability and stress tolerance.  He had mild to moderate interference with capacities of self-care.  He had mild interference with cognitive functioning.  The examiner noted that minimally adequate functioning for these facets were required for most employment settings. 

Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence of record demonstrates that as a whole, the Veteran's service-connected disabilities warrant a grant of TDIU on a schedular basis for the period since January 31, 2012.  As the July 2008 VA examiner found physical labor was precluded by his bilateral pes planus with degenerative joint disease, but sedentary labor was possible, an August 2012 VA psychiatric evaluation found the Veteran's service-connected psychiatric disorder impacted his ability to work, and the October 2015 VA examiner found the Veteran's psychiatric disorder moderately interfered with work relations, adaptability, and stress tolerance, resolving reasonable doubt in the Veteran's favor, the criteria for a TDIU has been met since January 31, 2012.  Indeed, the Veteran's service-connected disabilities taken together render the Veteran unable to secure gainful employment.  


ORDER

Entitlement to a disability rating in excess of 50 percent for a mood disorder, not otherwise specified, (claimed as a psychiatric condition) is denied. 

Entitlement to service connection for Raynaud's disease is denied. 

The claim of entitlement to a TDIU for the period prior to January 31, 2012, is denied.  

The claim of entitlement to a TDIU for the period since January 31, 2012, is granted.  




____________________________________________
MICHELLE. L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


